Case 8:19-cv-01422-JLS-JDE Document 27 Filed 07/23/20 Page 1 of 1 Page ID #:705



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01422-JLS-JDE                                      Date: July 23, 2020
 Title: Hugh Nguyen v. Tesla, Inc.

  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

      Terry Guerrero                                                N/A
       Deputy Clerk                                            Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

               Not Present                                     Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER TAKING MOTION FOR
              RECONSIDERATION UNDER SUBMISSION (Doc. 23)

        Before the Court is Plaintiffs’ Motion for Reconsideration, currently set for
 hearing on July 24, 2020, at 10:30 a.m. (Mot., Doc. 23.) The Court finds this matter
 appropriate for decision without oral argument. See Fed. R. Civ. P. 78(b); C.D. Cal. R. 7-
 15. Accordingly, the hearing set for July 24, 2020, at 10:30 a.m., is VACATED, and the
 Court takes the matter UNDER SUBMISSION.

                                                                     Initials of preparer: tg




                              CIVIL MINUTES – GENERAL                                      1
